SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13E-3 Rule 13e-3 Transaction Statement under Section 13(e) of the Securities Exchange Act of 1934 NTS Realty Holdings Limited Partnership (Name of the Issuer) NTS Realty Holdings Limited Partnership NTS Realty Capital, Inc. NTS Merger Parent, LLC NTS Merger Sub, LLC J.D. Nichols Brian F. Lavin (Names of Persons Filing Statement) Limited Partnership Units (Title of Class of Securities) (CUSIP Number of Class of Securities) Gregory A. Wells Executive Vice President and CFO of NTS Realty Capital, Inc., Managing General Partner of NTS Realty Holdings Limited Partnership 600 North Hurstbourne Parkway Suite 300 Louisville, Kentucky 40222 (502) 426-4800 (Name, Address, and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of the Persons Filing Statement) Copies to: Stephen H. Miller Fore, Miller & Schwartz 200 South Fifth Street, Suite 700 North Louisville, Kentucky40202 (502) 589-5250 Cezar M. Froelich, Esq. Shefsky & Froelich Ltd. 111 East Wacker Drive, Suite 2800 Chicago, Illinois60601 (312) 836-4002 C. Craig Bradley, Jr. Joseph M. Ruschell Stites & Harbison, PLLC 400 West Market Street, Suite 1800 Louisville, Kentucky40202 (502) 587-3400 This statement is filed in connection with (check the appropriate box): a.xThe filing of solicitation materials or an information statement subject to Regulation 14A (§§240.14a-1 through 240.14b-2), Regulation 14C (§§240.14c-1 through 240.14c-101) or Rule 13e-3 (c) (§240.13e-3(c)) under the Securities Exchange Act of 1934 (the "Act"). b.¨The filing of a registration statement under the Securities Act of 1933. c.¨A tender offer. d.¨None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies:x Check the following box if the filing is a final amendment reporting the results of the transaction: ¨ Calculation of Filing Fee Transaction Valuation: $32,303,971* Amount of Filing Fee: $4,406.26 *As of December 31, 2012, there were (i) 4,229,421 limited partnership units of NTS Realty Holdings Limited Partnership outstanding that were owned by unitholders other than the Nichols and Lavin Limited Partnersand (ii) deferred compensation represented by 77,775 phantom units held by non-employee directors of the managing general partner of NTS Realty Holdings Limited Partnership, which deferred compensation will be payable to such non-employee directors in the form of limited partnership units immediately prior to the closing of the merger. Total consideration of $32,303,971 was determined based upon the sum of (i) the product of the per unit merger consideration of $7.50 and 4,229,421, the aggregate number of units proposed to be converted into the right to receive merger consideration and (ii) $583,313 expected to be paid in connection with the payment of deferred compensation to the non-employee directors of the managing general partner of NTS Realty Holdings Limited Partnership. In accordance with Rule 0-11(b) promulgated under the Securities Exchange Act of 1934, as amended, and Fee Rate Advisory #1 for fiscal year 2013, issued August 31, 2012, the filing fee was determined by multiplying 0.00013640 by the total consideration. x Check the box if any part of the fee is offset as provided by §240.0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Preliminary Proxy Statement on Schedule 14A Filing Party: NTS Realty Holdings Limited Partnership Date Filed: February 4, 2013 This Transaction Statement on Schedule13E-3 (this “Schedule13E-3”) is being filed by NTS Realty Holdings Limited Partnership, a Delaware limited partnership (“NLP”), NTS Realty Capital, Inc., a Delaware corporation and the managing general partner of NLP (“Realty Capital”), NTS Merger Parent, LLC, a Delaware limited liability company and affiliate of J.D. Nichols and Brian F. Lavin (“Parent”), NTS Merger Sub, LLC, a Delaware limited liability company and wholly-owned subsidiary of Parent (“Merger Sub”), J.D. Nichols, Chairman of Realty Capital, and Brian F. Lavin, President and Chief Executive Officer of Realty Capital, in connection with the Agreement and Plan of Merger, dated December 27, 2012, among Parent, Merger Sub, Realty Capital and NLP (the “merger agreement,” and the transactions set forth therein, the “merger”). If the merger agreement is approved by the affirmative vote of (a)the holders of a majority of the outstanding limited partnership units of NLP, not held by Mr. Nichols, Mr. Lavin or any of their respective affiliates voting as a class and (b)the holders of a majority of the outstanding limited partnership units of NLP voting as a class and the other conditions set forth in the merger agreement are either satisfied or waived, then Merger Sub will merge with and into NLP with NLP continuing as the surviving entity. In the merger, each outstanding limited partnership unit of NLP (other than units held by Messrs. Nichols and Lavin and their affiliates), will be converted into the right to receive merger consideration of $7.50 per unit in cash, without interest (the “merger consideration”).The compensation deferred by each non-employee member of the Board of Directors of Realty Capital and represented by phantom units pursuant to the Realty Capital Directors Deferred Compensation Plan will be issued to such nonemployee member of the Board of Directors as units in NLP and will be converted automatically into and thereafter represent the right to receive the merger consideration.All deferred compensation issued pursuant to the Realty Capital Officers Deferred Equity Bonus Plan that is outstanding as of the effective time of the merger will remain outstanding in accordance with its terms as equity awards in the surviving entity. Concurrently with the filing of this Schedule13E-3, NLP is filing a Preliminary Proxy Statement (the “Preliminary Proxy Statement”) under Section 14(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), pursuant to the definitive version of which the Board of Directors of Realty Capital will be soliciting proxies from unitholders of NLP in connection with the merger. The information set forth in the Preliminary Proxy Statement, including all annexes thereto, is hereby incorporated herein by this reference, and the responses to each item in this Schedule13E-3 are qualified in their entirety by the information contained in the Preliminary Proxy Statement and the annexes thereto. All information in, or incorporated by reference in, this Schedule13E-3 and/or the Preliminary Proxy Statement concerning NLP has been supplied by NLP. All information in this Schedule 13E-3 and/or the Preliminary Proxy Statement concerning each other Filing Person has been supplied by such Filing Person.All information in, or incorporated by reference in, this Schedule13E-3 by reference to the Preliminary Proxy Statement is hereby incorporated by reference to the extent related to the merger agreement and the merger. ITEM 1.SUMMARY TERM SHEET. Regulation M-A Item 1001 Summary Term Sheet. The information set forth under the caption “Summary Term Sheet” in the Preliminary Proxy Statement is incorporated herein by reference. ITEM 2.SUBJECT COMPANY INFORMATION. Regulation M-A Item 1002 (a) Name and Address.The name of the subject company is NTS Realty Holdings Limited Partnership, a Delaware limited partnership with principal executive offices at 600 North Hurstbourne Parkway, Suite 300, Louisville, Kentucky 40222. Its telephone number is (502) 426-4800. (b) Securities.The class of securities to which this Schedule 13E-3 relates is limited partnership units of NLP of which 11,095,274 were issued and outstanding as ofJanuary 31, 2013. (c)–(d) Trading Market and Price; Dividends. The information set forth under the caption “Unit Market Price and Distribution Information” in the Preliminary Proxy Statement is incorporated herein by reference. 3 (e) Prior Public Offerings.There have been no underwritten public offerings of limited partnership units of NLP in the last three years. (f) Prior Stock Purchases.The information set forth under the caption “Certain Purchases and Sales of Units” in the Preliminary Proxy Statement is incorporated herein by reference. ITEM 3.IDENTITY AND BACKGROUND OF FILING PERSON. Regulation M-A Item 1003 (a)–(b) Name and Address; Business and Background of Entities. The information set forth under the captions “Directors and Executive Officers of NLP’s Managing GP” and “Information Concerning the Parent Parties” in the Preliminary Proxy Statement is incorporated herein by reference. NTS Realty Partners, LLC, a Delaware limited liability company (“Realty Partners”). 600 North Hurstbourne Parkway Suite 300 Louisville, Kentucky 40222 (502) 426-4800 General Partner of the subject company. None of the entities named above has been convicted in a criminal proceeding during the past five years (excluding traffic violations or similar misdemeanors). None of the entities named above has been party to any judicial or administrative proceeding during the past five years (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining it from future violations of, or prohibiting activities subject to, federal or state securities laws, or a finding of any violation of federal or state securities laws. J.D. Nichols 600 North Hurstbourne Parkway Suite 300 Louisville, Kentucky 40222 (502) 426-4800 Chairman of the Board of Directors of Realty Capital. Brian F. Lavin 600 North Hurstbourne Parkway Suite 300 Louisville, Kentucky 40222 (502) 426-4800 President,Chief Executive Officer and Director of Realty Capital. Gregory A. Wells 600 North Hurstbourne Parkway Suite 300 Louisville, Kentucky 40222 (502) 426-4800 4 Executive Vice President and Chief Financial Officer of Realty Capital. Mark D. Anderson 600 North Hurstbourne Parkway Suite 300 Louisville, Kentucky 40222 (502) 426-4800 Independent Director of Realty Capital. John P. Daly 600 North Hurstbourne Parkway Suite 300 Louisville, Kentucky 40222 (502) 426-4800 Independent Director of Realty Capital. John S. Lenihan 600 North Hurstbourne Parkway Suite 300 Louisville, Kentucky 40222 (502) 426-4800 Independent Director of Realty Capital. (c) Business and Background of Natural Persons. The information set forth under the caption “Directors and Executive Officers of NLP’s Managing GP” in the Preliminary Proxy Statement is incorporated herein by reference. Set forth below are the names, the present principal occupations or employment and the name, principal business and address of any corporation or other organization in which such occupation or employment is conducted and the five-year employment history of each filing party that is a natural person. During the past five years, none of the persons or entities described have been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) party to any judicial or administrative proceeding (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, federal or state securities laws or a finding of any violation of federal or state securities laws. Each person identified is a United States citizen. Name Business Address Employment History J.D. Nichols 600 North Hurstbourne Parkway, Suite 300 Louisville, Kentucky 40222 Telephone: (502) 426-4800 Mr. Nichols has served as chairman of the board of directors of NTS Corporation and its subsidiaries and affiliates since 2004. Brian F. Lavin 600 North Hurstbourne Parkway, Suite 300 Louisville, Kentucky 40222 Telephone: (502) 426-4800 Mr. Lavin has served as the president and chief executive officer of each of Realty Capital and Realty Partners, as well as a director of Realty Capital, since their formation in 2004.Mr. Lavin also has served as the president of NTS Corporation and NTS Development Company since June 5 1997 and as president of NTS Mortgage Income Fund from 1999 until its liquidation in 2012. Mr. Lavin was a director of NTS Mortgage Income Fund from 1999 to 2008. Gregory A. Wells 600 North Hurstbourne Parkway, Suite 300 Louisville, Kentucky 40222 Telephone: (502) 426-4800 Mr. Wells has served as the chief financial officer and executive vice president of Realty Capital and as executive vice president of Realty Partners since January 2005. Mr. Wells is currently chief financial officer and executive vice president for NTS Corporation and its subsidiaries and affiliates.Mr. Wells served as the chief financial officer, secretary and treasurer of the NTS Mortgage Income Fund, Inc. from June 2007 until its liquidation in 2012.Mr. Wells served as a director of the Hilliard Lyons Government Fund, Inc., served on its audit committee and was chair of the corporation’s nominating and governance committee from December 2005 to July 2010.The principal business address of Hilliard Lyons Government Fund, Inc. during the time of Mr. Wells’ service was 500 West Jefferson Street, Louisville, KY 40202. Mark D. Anderson 600 North Hurstbourne Parkway, Suite 300 Louisville, Kentucky 40222 Telephone: (502) 426-4800 Mr. Anderson has served as an independent director on Realty Capital’s Board of Directors and as the chairperson of the audit committee since December 2004.Mr. Anderson is the managing member of Anderson Real Estate Capital, LLC, organized by Mr. Anderson in March 2010.Mr. Anderson’s firm provides commercial real estate consulting services and construction and permanent market commercial real estate loans to clients established during his previous twelve years as a commercial real estate banker.From June 2003 to October 2009, Mr. Anderson was senior vice president and region manager for Integra Bank, managing their Louisville, Lexington and Indianapolis commercial real estate lending operations.The principal business address of Anderson Real Estate Capital, LLC is 312 S. Fourth Street, Suite 700, Louisville, KY 40202.The principal business address of Integra Bank during the time of Mr. Anderson’s 6 services was 21 Southeast 3rd Street, Evansville, IN 47705. John P. Daly 600 North Hurstbourne Parkway, Suite 300 Louisville, Kentucky 40222 Telephone: (502) 426-4800 Mr. Daly has served as an independent director on Realty Capital’s Board of Directors since December 2004.Mr. Daly is Vice President and Associate General Counsel of YUM! Brands, Inc. (“Yum”), the parent of KFC, Taco Bell and Pizza Hut.He has held this position since 2011.From 1997 to 2010, Mr. Daly served as Corporate Counsel and Assistant Secretary of Yum.The principal business address of YUM! Brands, Inc. is 1900 Colonel Sanders Lane, Louisville, KY 40213. John S. Lenihan 600 North Hurstbourne Parkway, Suite 300 Louisville, Kentucky 40222 Telephone: (502) 426-4800 Mr. Lenihan has served as an independent director on Realty Capital’s Board of Directors since December 2004.He is the founder and managing partner of John Lenihan Properties (“JLP”).Formed in 1982, JLP develops and manages industrial warehouse properties around the Louisville International Airport.In addition, Mr. Lenihan is a licensed real estate agent, actively engaged in both residential and commercial brokerage services.He is also founder of Lenihan / Sotheby's International Realty.The principal business address of JLP is P.O. Box 58, Glenview, KY, 40025.The principal business address of Lenihan / Sotheby’s International Realty is 3803 Brownsboro Road, Louisville, KY, 40207. ITEM 4.TERMS OF THE TRANSACTION. Regulation M-A Item 1004 (a) Material Terms.The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet” “Questions and Answers about the Merger and the Special Meeting” “Special Factors” “The Special Meeting” 7 “The Merger Agreement” and “Annex A: Merger Agreement” (c) Different Terms. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet” “Questions and Answers about the Merger and the Special Meeting” “Special Factors—Effects of the Merger” “Special Factors—Interests of Certain Persons in the Merger” “Special Factors—Structure and Steps of the Merger” “Special Factors—Provisions for Unaffiliated Security Holders” “The Merger Agreement—Effect of the Merger on the Units and Certain Other Securities of NLP and Merger Sub” and “The Merger Agreement—Other Covenants and Agreements—Indemnification and Insurance” (d) Appraisal Rights.The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Appraisal Rights” and “Special Factors—Appraisal Rights of Limited Partners” (e) Provisions For Unaffiliated Security Holders. The information set forth under the caption “Special Factors—Provisions for Unaffiliated Security Holders” in the Preliminary Proxy Statement is incorporated herein by reference. (f) Eligibility for Listing or Trading. Not applicable. ITEM 5.PAST CONTACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS. Regulation M-A Item 1005 (a) Transactions.None. (b) Significant Corporate Events.The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet” “Special Factors—Background of the Merger” 8 “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “Special Factors—Position of the 13E-3 Filing Persons as to the Fairness of the Merger” “Special Factors—Purpose of and Reasons of the 13E-3 Filing Persons for the Merger” “Special Factors—Effects of the Merger” “Special Factors—Interests of Certain Persons in the Merger” “Special Factors—Structure and Steps of the Merger” “The Merger Agreement” and “Annex A: Merger Agreement” (c) Negotiations or Contacts.The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet” “Special Factors—Background of the Merger” “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “Special Factors—Position of the 13E-3 Filing Persons as to the Fairness of the Merger” “Special Factors—Purpose of and Reasons of the 13E-3 Filing Persons for the Merger” “Special Factors—Effects of the Merger” “Special Factors—Interests of Certain Persons in the Merger” “Special Factors—Structure and Steps of the Merger” “The Merger Agreement” and “Annex A: Merger Agreement” (e) Agreements Involving the Subject Company's Securities. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Required Vote; Voting and Support Agreement” “Special Factors—Interests of Certain Persons in the Merger” “Special Factors—Voting and Support Agreement” 9 “Special Factors—Financing of the Merger” “Security Ownership of Certain Beneficial Owners and Management” and “Annex A: Voting and Support Agreement (related to Merger Agreement)” ITEM 6.PURPOSES OF THE TRANSACTION AND PLANS OR PROPOSALS. Regulation M-A Item 1006 (b) Use of Securities Acquired. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Effects of the Merger” “Special Factors—Effects of the Merger” “Special Factors—Primary Benefits and Detriments of the Merger” “Special Factors—Interests of Certain Persons in the Merger” “Special Factors—Structure and Steps of the Merger” and “Annex A: Merger Agreement” (c)(1)–(8) Plans. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet” “Special Factors—Background of the Merger” “Special Factors—Purpose of and Reasons of the 13E-3 Filing Persons for the Merger” “Special Factors—Effects of the Merger” “Special Factors—Primary Benefits and Detriments of the Merger” “Special Factors—Interests of Certain Persons in the Merger” “Special Factors—Structure and Steps of the Merger” “Special Factors—Financing of the Merger” “The Merger Agreement” and “Annex A: Merger Agreement” 10 ITEM 7.PURPOSES, ALTERNATIVES, REASONS AND EFFECTS. Regulation M-A Item 1013 (a) Purposes. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Effects of the Merger” “Special Factors—Background of the Merger” “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “Special Factors—Position of the 13E-3 Filing Persons as to the Fairness of the Merger” “Special Factors—Purpose of and Reasons of the 13E-3 Filing Persons for the Merger” “Special Factors—Effects of the Merger” and “Special Factors—Interests of Certain Persons in the Merger” (b) Alternatives. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—The Merger” “Summary Term Sheet—Effects of the Merger” “Summary Term Sheet—Interests of Certain Persons in the Merger” “Special Factors—Background of the Merger” “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “Special Factors—Opinion of Financial Advisor to the Special Committee” “Special Factors—Position of the 13E-3 Filing Persons as to the Fairness of the Merger” “Special Factors—Purpose of and Reasons of the 13E-3 Filing Persons for the Merger” “Special Factors—Effects of the Merger” and “Special Factors—Interests of Certain Persons in the Merger” (c) Reasons. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: 11 “Summary Term Sheet—Effects of the Merger” “Special Factors—Background of the Merger” “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “Special Factors—Opinion of Financial Advisor to the Special Committee” “Special Factors— Position of the 13E-3 Filing Persons as to the Fairness of the Merger” “Special Factors—Purpose of and Reasons of the 13E-3 Filing Persons for the Merger” “Special Factors—Effects of the Merger” and “Special Factors—Interests of Certain Persons in the Merger” (d) Effects. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—The Merger” “Summary Term Sheet—Effects of the Merger” “Summary Term Sheet—Tax Consequences” “Special Factors—Background of the Merger” “Special Factors—Position of the 13E-3 Filing Persons as to the Fairness of the Merger” “Special Factors—Purpose of and Reasons of the 13E-3 Filing Persons for the Merger” “Special Factors—Effects of the Merger” “Special Factors—Primary Benefits and Detriments of the Merger” “Special Factors—Interests of Certain Persons in the Merger” “Special Factors—Material United States Federal Income Tax Consequences” “Special Factors—Tax Consequences of the Merger” “Special Factors—Structure and Steps of the Merger” “The Merger Agreement” and “Annex A: Merger Agreement” 12 ITEM 8.FAIRNESS OF THE TRANSACTION. Regulation M-A Item 1014 (a)–(b) Fairness; Factors Considered in Determining Fairness. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Recommendations” “Summary Term Sheet—Opinion of Financial Advisor” “Special Factors—Background of the Merger” “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “Special Factors—Opinion of Financial Advisor to the Special Committee” “Special Factors—Position of the 13E-3 Filing Persons as to the Fairness of the Merger” “Special Factors—Purpose of and Reasons of the 13E-3 Filing Persons for the Merger” “Special Factors—Effects of the Merger” “Special Factors—Interests of Certain Persons in the Merger” and “Annex B: Opinion of Centerboard Securities, LLC” (c) Approval of Security Holders.The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Required Vote; Voting and Support Agreement” “Questions and Answers about the Merger and the Special Meeting” “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “The Special Meeting—Record Date and Quorum Requirement” and “The Special Meeting—Vote Required; How Units are Voted” (d) Unaffiliated Representative. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Recommendations” “Summary Term Sheet—Opinion of Financial Advisor” “Special Factors—Background of the Merger” 13 “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “Special Factors—Opinion of Financial Advisor to the Special Committee” “Special Factors—Position of the 13E-3 Filing Persons as to the Fairness of the Merger” “Special Factors—Purpose of and Reasons of the 13E-3 Filing Persons for the Merger” “Special Factors—Effects of the Merger” “Special Factors—Interests of Certain Persons in the Merger” and “Annex B: Opinion of Centerboard Securities, LLC” (e) Approval of Directors. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Recommendations” “Special Factors—Background of the Merger” “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “Special Factors—Position of the 13E-3 Filing Persons as to the Fairness of the Merger” “Special Factors—Purpose of and Reasons of the 13E-3 Filing Persons for the Merger” and “Special Factors—Interests of Certain Persons in the Merger” (f) Other Offers. The information set forth under the caption “Special Factors—Background of the Merger” in the Preliminary Proxy Statement is incorporated herein by reference. ITEM 9.REPORTS, OPINIONS, APPRAISALS AND NEGOTIATIONS. Regulation M-A Item 1015 (a)–(b) Report, Opinion or Appraisal; Preparer and Summary of the Report, Opinion or Appraisal. The preliminary discussion materials, dated November 14, 2012, prepared by Centerboard Securities, LLC and provided to the Special Committee of the Board of Directors of Realty Capital, are attached hereto as Exhibit (c)(2) and are incorporated herein by reference.The presentation of Centerboard Securities, LLC to the Special Committee of the Board of Directors of Realty Capital, dated December 27, 2012, is attached hereto as Exhibit (c)(3) and is incorporated herein by reference. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Opinion of Financial Advisor” 14 “Special Factors—Background of the Merger” “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “Special Factors—Position of the 13E-3 Filing Persons as to the Fairness of the Merger” “Special Factors—Opinion of Financial Advisor to the Special Committee” “Special Factors—Effects of the Merger” “Special Factors—Estimated Fees and Expenses” “Annex B: Opinion of Centerboard Securities, LLC” The written opinion of Centerboard Securities, LLC is attached to the Preliminary Proxy Statement as Annex B and is incorporated herein by reference. (c) Availability of Documents. The reports, opinions or appraisals referenced in this Item 9 are filed herewith and will be made available for inspection and copying at the principal executive offices of NLP during its regular business hours by any interested unitholder of NLP. ITEM 10.SOURCE AND AMOUNTS OF FUNDS OR OTHER CONSIDERATION. Regulation M-A Item 1007 (a)–(b) Source of Funds; Conditions. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Conditions to Completion of the Merger” “Summary Term Sheet—Financing of the Merger” “Special Factors—Background of the Merger” “Special Factors—Interests of Certain Persons in the Merger” and “Special Factors—Financing of the Merger” (c) Expenses. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Financing of the Merger” “Special Factors—Background of the Merger” “Special Factors—Financing of the Merger” and “Special Factors—Estimated Fees and Expenses” 15 (d) Borrowed Funds. The information set forth under the caption “Special Factors—Financing of the Merger” in the Preliminary Proxy Statement is incorporated herein by reference. ITEM 11.INTEREST IN SECURITIES OF THE SUBJECT COMPANY. Regulation M-A Item 1008 (a)-(b) Securities Ownership; Securities Transactions. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—The Parties” “Summary Term Sheet—Effects of the Merger” “Special Factors—Interests of Certain Persons in the Merger” “Security Ownership of Certain Beneficial Owners and Management” and “Certain Purchases and Sales of Units” ITEM 12.THE SOLICITATION OR RECOMMENDATION. Regulation M-A Item 1012 (d)-(e) Intent to Tender or Vote in a Going-Private Transaction; Recommendations of Others. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet—Recommendations” “Summary Term Sheet—Required Vote; Voting and Support Agreement” “Special Factors—Background of the Merger” “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “Special Factors—Position of the 13E-3 Filing Persons as to the Fairness of the Merger” “Special Factors—Purpose of and Reasons of the 13E-3 Filing Persons for the Merger” “Special Factors—Interests of Certain Persons in the Merger” “Special Factors—Voting and Support Agreement” “The Special Meeting—Vote Required; How Units are Voted” and “The Merger Agreement—Recommendation” 16 ITEM 13.FINANCIAL STATEMENTS. Regulation M-A Item 1010 (a) Financial Information. The information set forth under the caption “Selected Historical Consolidated Financial Data” in the Preliminary Proxy Statement is incorporated herein by reference.NLP’s audited financial statements as of and for the years ended December 31, 2011 and 2010, set forth in Item 8 of its Annual Report on Form 10-K for the year ended December 31, 2011, as well as the unaudited financial statements set forth in Item 1 of its quarterly report on Form 10-Q for the quarter ended September 30, 2012, are incorporated herein by reference. (b) Pro Forma Information. Not applicable. ITEM 14.PERSONS/ASSETS, RETAINED, EMPLOYED, COMPENSATED OR USED. Regulation M-A Item 1009 (a)-(b) Solicitations or Recommendations; Employees and Corporate Assets. The information set forth under the following captions in the Preliminary Proxy Statement is incorporated herein by reference: “Summary Term Sheet” “Questions and Answers About the Merger and the Special Meeting—Who Can Help Answer My Questions?” “Special Factors—Background of the Merger” “Special Factors—Recommendation of the Special Committee and Board of Directors; Reasons for Recommending Approval of the Merger” “Special Factors—Opinion of Financial Advisor to the Special Committee” “Special Factors—Interests of Certain Persons in the Merger” “Special Factors—Estimated Fees and Expenses” “The Special Meeting—Who to Call for Assistance” and “The Special Meeting—Proxy Solicitation” ITEM 15.ADDITIONAL INFORMATION. Regulation M-A Item 1011 (b) Golden Parachute Compensation.Not applicable. 17 (c) Other Material Information.The information set forth in the Preliminary Proxy Statement and annexes thereto is incorporated herein by reference. ITEM 16.EXHIBITS. Regulation M-A Item 1016 Exhibit No. Description (a)(1) Preliminary Proxy Statement of NTS Realty Holdings Limited Partnership filed with the Securities and Exchange Commission on February 4, 2013. (a)(2) Letter to NTS Realty Holdings Limited Partnership unitholders (included with the Preliminary Proxy Statement filed herewith as Exhibit (a)(1)). (a)(3) Form of Proxy Card for NTS Realty Holdings Limited Partnership unitholders (attached to the Preliminary Proxy Statement filed herewith as Exhibit (a)(1)). (a)(4) Press release issued by NTS Realty Holdings Limited Partnership, dated December 27, 2012 (incorporated by reference to Exhibit 99.1 of the Current Report on Form 8-K filed by NTS Realty Holdings Limited Partnership on December 28, 2012). (b)(1) Commitment Letter from Quince Associates (incorporated by reference to Exhibit 2.1 to the Current Report on Form 8-K filed by NTS Realty Holdings Limited Partnership on December 28, 2012). (c)(1) Opinion of Centerboard Securities, LLC to the special committee of the board of NTS Realty Capital, Inc., dated December 27, 2012 (included as Annex B of the Preliminary Proxy Statement filed herewith as Exhibit (a)(1)). (c)(2) Preliminary discussion materials dated November 14, 2012, of Centerboard Securities, LLC, provided to the special committee of the board of NTS Realty Capital, Inc. (c)(3) Materials presented by Centerboard Securities, LLC to the special committee of the board of NTS Realty Capital, Inc. on December 27, 2012. (d)(1) Agreement and Plan of Merger, dated December 27, 2012, among NTS Merger Parent, LLC, NTS Merger Sub, LLC, NTS Realty Capital, Inc. and NTS Realty Holdings Limited Partnership (included as Annex A of the Preliminary Proxy Statement filed herewith as Exhibit (a)(1)). (d)(2) Voting And Support Agreement, dated as of December 27, 2012, by and among J.D. Nichols, Brian Lavin, NTS Realty Capital, Inc., NTS Realty Partners, LLC, ORIG, LLC, Ocean Ridge Investments, Ltd., BKK Financial, Inc., The J.D. Nichols Irrevocable Trust for My Daughters, The J.D. Nichols Irrevocable Trust for My Grandchildren, Gregory A. Wells, as trustee of each of the trusts, Kimberly Ann Nichols, Zelma Nichols, Brickwood, LLC, NTS Realty Capital, Inc.and NTS Realty Holdings Limited Partnership (incorporated by reference to Exhibit 10.1 of the Current Report on Form 8-K filed by NTS Realty Holdings Limited Partnership on December 28, 2012). 18 (f) None. (g) None. 19 SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 4, 2013 NTS REALTY HOLDINGS LIMITED PARTNERSHIP By: NTS Realty Capital, Inc., its managing general partner By: /s/ Gregory A. Wells Name: Gregory A. Wells Title: Executive Vice President and Chief Financial Officer Date: February 4, 2013 NTS REALTY CAPITAL, INC. By: /s/ Gregory A. Wells Name: Gregory A. Wells Title: Executive Vice President and Chief Financial Officer Date: February 4, 2013 NTS MERGER PARENT, LLC By: /s/ Brian F. Lavin Name: Brian F. Lavin Title: Manager Date: February 4, 2013 NTS MERGER SUB, LLC By: /s/ Brian F. Lavin Name: Brian F. Lavin Title: Manager Date: February 4, 2013 J.D. NICHOLS /s/ J.D. Nichols J.D. Nichols Date: February 4, 2013 BRIAN F. LAVIN /s/ Brian F. Lavin Brian F. Lavin Exhibit Index Exhibit No. Description (a)(1) Preliminary Proxy Statement of NTS Realty Holdings Limited Partnership filed with the Securities and Exchange Commission on February 4, 2013. (a)(2) Letter to NTS Realty Holdings Limited Partnership unitholders (included with the Preliminary Proxy Statement filed herewith as Exhibit (a)(1)). (a)(3) Form of Proxy Card for NTS Realty Holdings Limited Partnership unitholders (attached to the Preliminary Proxy Statement filed herewith as Exhibit (a)(1)). (a)(4) Press release issued by NTS Realty Holdings Limited Partnership, dated December 27, 2012 (incorporated by reference to Exhibit 99.1 of the Current Report on Form 8-K filed by NTS Realty Holdings Limited Partnership on December 28, 2012). (b)(1) Commitment Letter from Quince Associates (incorporated by reference to Exhibit 2.1 to the Current Report on Form 8-K filed by NTS Realty Holdings Limited Partnership on December 28, 2012). (c)(1) Opinion of Centerboard Securities, LLC to the special committee of the board of NTS Realty Capital, Inc., dated December 27, 2012 (included as Annex B of the Preliminary Proxy Statement filed herewith as Exhibit (a)(1)). (c)(2) Preliminary discussion materials dated November 14, 2012, of Centerboard Securities, LLC, provided to the special committee of the board of NTS Realty Capital, Inc. (c)(3) Materials presented by Centerboard Securities, LLC to the special committee of the board of NTS Realty Capital, Inc. on December 27, 2012. (d)(1) Agreement and Plan of Merger, dated December 27, 2012, among NTS Merger Parent, LLC, NTS Merger Sub, LLC, NTS Realty Capital, Inc. and NTS Realty Holdings Limited Partnership (included as Annex A of the Preliminary Proxy Statement filed herewith as Exhibit (a)(1)). (d)(2) Voting And Support Agreement, dated as of December 27, 2012, by and among J.D. Nichols, Brian Lavin, NTS Realty Capital, Inc., NTS Realty Partners, LLC, ORIG, LLC, Ocean Ridge Investments, Ltd., BKK Financial, Inc., The J.D. Nichols Irrevocable Trust for My Daughters, The J.D. Nichols Irrevocable Trust for My Grandchildren, Gregory A. Wells, as trustee of each of the trusts, Kimberly Ann Nichols, Zelma Nichols, Brickwood, LLC, NTS Realty Capital, Inc. and NTS Realty Holdings Limited Partnership (incorporated by reference to Exhibit 10.1 of the Current Report on Form 8-K filed by NTS Realty Holdings Limited Partnership on December 28, 2012).
